DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 11/16/2021 in which claim 1 was amended.  (The examiner notes a previously amended portion of claim 10 should no longer be underlined.)  Claims 23-47 have been previously cancelled.  Currently, claims 1-22 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 12/29/2021 and 01/10/2022, have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-12, and 16-22, are rejected under 35 U.S.C. 103 as being unpatentable over Genstler et al. (PGPub 2012/0289889), in view of Bednar et al. (USPN 5,945,432).
[Claims 1, 2, 6, 12, and 19-21]  Genstler teaches a method for a treatment of a thromboembolism comprising administering to a human subject (paragraph [0004]) a thrombolytic agent directly to the thromboembolism in a presence of ultrasound (paragraphs [0106]-[0111]), wherein a total dose of the thrombolytic agent administered is between 1 and 10mg (paragraph [0115]);
further comprising providing a catheter (figure 1, item 10) with a fluid delivery lumen (figure 2, item 30) having at least one outlet (figure 1, item 29; figure 8, item 58) and a plurality of ultrasound radiating members (figure 3 and figure 6; items 40/42; paragraph [0042]), said ultrasound radiating members arranged in a region of the fluid outlet (figure 1; paragraphs [0034], [0038]) and being connected to an electrical power 
positioning the catheter into or adjacent the thromboembolism (paragraph [0107]);
activating the plurality of ultrasound radiating members to produce ultrasound (paragraph [0111]); and 
introducing the thrombolytic agent into the fluid delivery lumen such that the thrombolytic agent flows through the fluid deliver lumen and through the outlet (paragraphs [0109], [0110]);
wherein the total dose of the thrombolytic agent is administered through the catheter and the total dose of the thrombolytic agent is administered at a rate of between 1 mg/hour and 2 mg/hour (paragraph [0115]);
wherein the catheter (figure 1, item 10) comprises an inner core (figure 3, item 34) into which the ultrasound radiating members (figure 3 and figure 6; items 40/42) may be inserted (paragraph [0042]) and which is independent of the fluid delivery lumen (figure 2, item 20) (figure 2), through which the thrombolytic agent is administered at 2mg/hour (paragraph [0115]) to give a total treatment time which is less than 4 hours (Genstler teaches a treatment of “about 3 to about 5 hours”) (paragraph [0115]) (The examiner notes that a “total treatment time” has not been explicitly defined; further, a “total treatment time” and a “total dose” have not been equated; in this sense, a “total treatment time” could be longer or shorter than the time required to deliver a “total dose.”)

However, Bednar teaches a method of treating thromboembolism wherein a total bolus dose is delivered and the total treatment time is two hours (column 11, lines 8-12; column 12, lines 32-34).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method taught by Genstler, to utilize a total bolus dose delivery time and the total treatment time of 2 hours, as taught by Bednar, in order to provide increased functionality and control, by allowing for alternative treatment protocols dependent on the thrombolytic agent, concentration/dosage of said agent, ultrasound power/frequency, and size of the thromboembolism.  Furthermore, Bednar teaches thrombolytic agents are the therapy of choice during the early hours of a stroke incident (column 2, lines 23-31), and should be used for the treatment of stroke within a short window of time (4-6 hours) (column 3, lines 12-18).
[Claims 7 and 8]  Genstler and Bednar teach the limitations of claim 1, upon which claims 7 and 8 depend.  In addition, Genstler discloses the thrombolytic agent is infused at a rate of 2mg/hour or 1 mg/hour (paragraph [0115]).
[Claim 9]  Genstler and Bednar teach the limitations of claim 1, upon which claim 9 depends.  Genstler also teaches the thrombolytic agent is recombinant tissue plasminogen activator (r-tPA) or urokinase (paragraph [0115]).
[Claim 10]  Genstler and Bednar teach the limitations of claim 1, upon which claim 10 depends.  Genstler further discloses the ultrasound is provided at a frequency of between 2 - 3MHz (paragraphs [0028], [0056]).
[Claim 11]  Genstler and Bednar teach the limitations of claim 10, upon which claim 11 depends.  In addition, Genstler teaches a maximum pulse power of the ultrasound is 50W (the examiner interprets the limitation prohibits a method which utilizes a pulse power over 50W) (paragraphs [0080], [0089]).
[Claim 16]  Genstler and Bednar teach the limitations of claim 12, upon which claim 16 depends.  Genstler also teaches the thrombolytic agent is recombinant tissue plasminogen activator (r-tPA) or urokinase (paragraph [0115]).
[Claim 17]  Genstler and Bednar teach the limitations of claim 12, upon which claim 17 depends.  Genstler further discloses the ultrasound is provided at a frequency of between 2 - 3MHz (paragraphs [0028], [0056]).
[Claim 18]  Genstler and Bednar teach the limitations of claim 12, upon which claim 18 depends.  In addition, Genstler teaches a maximum pulse power of the ultrasound is 50W (the examiner interprets the limitation prohibits a method which utilizes a pulse power over 50W) (paragraphs [0080], [0089]).
[Claim 22]  Genstler and Bednar teach the limitations of claim 12, upon which claim 22 depends.  Genstler further discloses the thrombolytic agent is administered through 2 catheters simultaneously (figure 14; paragraphs [0120], [0121]).

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Genstler et al. (PGPub 2012/0289889), in view of Bednar et al. (USPN 5,945,432), in further view of Lauer et al. (USPN 5,399,158).
[Claims 3-5 and 13-15]  Genstler and Bednar teach the limitations of 1 and 12, upon which claims 3-5 and 13-15 depend.  Although disclosing the total dose of the thrombolytic agent is administered at a rate of 1 mg/hour (paragraph [0115]) or 2 mg/hour (paragraph [0115]), Genstler does not specifically disclose the total dose administered is between 2 mg and 4 mg.
However, Lauer teaches a method of treating a thromboembolism comprising administering a thrombolytic agent directly to the thromboembolism in a presence of ultrasound (column 3, lines 15-27), wherein a total dose of the thrombolytic agent administered is between 2 mg and 4 mg (column 7, lines 53-56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the total dose taught by Genstler and Bednar, to utilize a range of between 2 mg and 4 mg, as taught by Lauer, in order to provide increased functionality and control, by allowing for a means by which lower doses of thrombolytic agent might be administered, in combination with ultrasound exposure, such that clinically significant thrombus lysis is achieved (Lauer; column 9, lines 47-51; Table III).

Response to Arguments
Applicant's arguments, filed 11/16/2021, have been fully considered but they are not persuasive.  The applicant asserts that the prior art of record does not disclose the invention as claimed.
Examiner has fully considered the applicant’s arguments but they are not persuasive.  It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
With regards to the amended to independent claim 1 (and relative to previously presented claim 21), applicant’s representative asserts the prior art to Genstler and Bednar fail to teach the limitations as claimed.  The examiner respectfully disagrees.  First, the examiner would reiterate (as stated above) that a “total treatment time” has not been explicitly defined; further, a “total treatment time” and a “total dose” have not been equated; in this sense, a “total treatment time” could be longer or shorter than the time required to deliver a “total dose.”  Given this, arguments made relative to the “time of a total dose delivery” do not apply to claim language only reciting a “total treatment time.” 
Additionally, applicant’s representative’s argument appears to be a piecemeal analysis of the cited references.  Regarding applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the rejection presented above, the examiner has not explicitly relied on Bednar for the method step of “administering to a human subject;” nor, for that matter, dosage amounts.  Instead, as stated above, Bednar teaches 
In light of the rejection and comments above, the examiner asserts the prior art of record teaches all elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims.  Therefore the standing rejections are proper and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/09/2022